EXHIBIT THE SECURITIES REPRESENTED BY THIS PURCHASE OPTION HAVE BEEN ACQUIRED FOR INVESTMENT. THIS PURCHASE OPTION AND THESHARES OF COMMON STOCK AND WARRANTS ISSUABLE UPON EXERCISE OF THIS PURCHASE OPTION (AND THE SHARES OF COMMON STOCK UNDERLYING SUCH WARRANTS) MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND UNDER STATE SECURITIES LAWS.THIS PURCHASE OPTION AND THE SHARES OF COMMON STOCK AND WARRANTS ISSUABLE UPON EXERCISE OF THIS PURCHASE OPTION (AND THE SHARES OF COMMON STOCK UNDERLYING SUCH WARRANTS) MAY NOT BE PLEDGED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO THE EXPRESS PROVISIONS OF PURCHASE OPTION, AND NO SALE, ASSIGNMENT, TRANSFER, OR OTHER DISPOSITION OF PURCHASE OPTION SHALL BE VALID OR EFFECTIVE UNLESS AND UNTIL SUCH PROVISIONS SHALL HAVE BEEN COMPLIED WITH. Date of Issuance: , 2010 CELSIUS HOLDINGS, INC. UnitPurchase Option (Common Stock and Warrants) (Void after , 2015) Celsius Holdings, Inc., a Nevada corporation (the “Company”), for value received, hereby certifies and agrees that or its registered assigns (the “Registered Holder”), is entitled, subject to the terms set forth below, to purchase from the Company, at any time or from time to time on or after the date hereof (the “Date of Issuance”) and on or before , 2013 at not later than 5:00 p.m. New York time (such date and time, the “Expiration Time”), () units (“Units”), each Unit consisting of four (4) duly authorized, validly issued, fully paid and nonassessable shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”) and one common stock purchase warrant (“Warrant”) at an initial exercise price equal to $ per unit, subject to adjustment in certain cases as described herein.The Warrants are identical to, of the same class and have the same terms as the warrants issued in the offering of units by the Company pursuant to the underwriting agreement, dated as of , 2010 (“Underwriting Agreement”) by and among the Company and the underwriters of such offeringpursuant to the prospectus, dated , 2010 (the “Offering”).The shares issuable upon exercise of this Purchase Option are hereinafter referred to as the “Option Shares” or “Shares,”the Warrants issuable upon exercise of this Purchase Option are referred to herein as the “Option Warrants” or “Warrants” and the purchase price per Unit is referred to hereinafter as the “Exercise Price.”The term “this Purchase Option” as used herein shall include this Purchase Option and any other purchase option delivered in substitution or exchange therefor, as provided herein. This Purchase Option is issued pursuant to the terms of the Underwriting Agreement. 1 1.Exercise. 1.1Method of Exercise (a)This Purchase Option may be exercised by the Registered Holder, in whole or in part, by surrendering this Purchase Option, with a Notice of Exercise in the form of Annex A hereto (the “Notice of Exercise”) duly executed by such Registered Holder or by such Registered Holder’s duly authorized attorney, at the principal office of the Company set forth in Section 10 hereof, or at such other office or agency as the Company may designate in writing pursuant to Section 10 hereof (the “Company’s Office”), accompanied by payment in full with good, cleared funds, in lawful money of the United States, of the Exercise Price payable in respect of the number of Units purchased upon such exercise or by surrendering the this Purchase Option pursuant to Section 1.2 below. (b)Each exercise of this Purchase Option shall be deemed to have been effected immediately prior to the close of business on the day on which the Notice of Exercise shall be received by the Company as provided in Section 1.1(a) hereof.
